                 Case 1:18-cr-00699-CM Document 20 Filed 07/02/19 Page 1 of 6

                                                                          Susan \: Tipograph
   LAW OFFICESqf                                                                   .HIOR'if:Y,\I   L\\\
SUSAN V. TIPOGRAPH                                                      stipograph(11·y11hoo.com


        FILEDBYECF

                                                                 July 2. 20019

        Honorable Colleen McMahon
        Chic[ United States District Judge
        United States Courthouse
        500 Pearl Street
        New York. NY 10007

        Re: United States v. Lawerence Newkirk
            Docket No.: 18 Cr. 699 (CM)


                                   SENTENCING MEMORANDUM


        Dear Chief.Judge McMahon:

               Lawerence Newkirk is scheduled to be sentenced by this Court on Wednesday. July 10.
        2019. at 3: 15 p.m. I am submitting this letter along ,.vith the attached letters from Lawerence
        himself and his mother. Essie Baker, to assist the Court in making the decision as to the
        appropriate sentence.

                Lawerence Newkirk was arrested in the Bronx on June 6, 2018. and charged in a
        Complaint with possession of crack cocaine and a loaded weapon. At the time of his arrest he
        made a full confession. taking responsibility for his conduct. He did so "officially" in this Court
        by pleading guilty to an Information which charged him with a 924(c) violation before a United
        States Magistrate on September 28, 2018. It should be noted that Lawerence waived the right to
        be indicted and. indeed, plead guilty prior to the defense receiving any discovery. From the
        moment he was taken into custody. he began the process of taking responsibility for himself and
        trying to start the process of his rehabilitation.

                This is not meant to excuse or minimize his conduct in any way. As he explains to the
        Court in his letter, and is also explained in the loving. but honest letter submitted by his mother,
        he has made some very bad choices in his life. Thankfully none of them has resulted in direct
        physical harm to any specific victim (this is NOT meant to deny the physical harm caused by
        drugs which Lawerence was involved in selling). In many conversations that I have had with
        Lmverence since we began working together, he has been thoughtful in trying to understand hO\v
        he came to make those choices, in an effort to envision a future fix him as a law-abiding and
        productive member of the community. He has never complained about the reality that he will be
        serving a substantial prison sentence; rather thinking about hO\v he can use his time most
        effectively.



                             11 Park Place Suite <)I 4   New York, NY I 0007   I   TEL   (212) 431-5360   FAX (212)   658-9480
         Case 1:18-cr-00699-CM Document 20 Filed 07/02/19 Page 2 of 6



Hon. Colleen McMahon
July 2. 2019
page 2


        As the PSR notes. in the year that he has been jailed at the MDC Brooklyn, he has
incurred no disciplinary charges. As the Court may recognize. it is a facility \vhich has many
gangs and ··crews"' housed and there are many disciplinary issues. I have found that it often takes
a very self-conscious effort to avoid problems which Lawerence has clearly done. He has read
constantly and, in fact, I have sent him 1O+books which he has devoured. Even during the horror
show that MDC became during the week in January and February of this year when the facility
lacked heat or power. Lawerence never complained, trying to make the best of a bad situation.
especially for someone like him with serious medical problems v.:hich were exasperated by the
conditions at the jail.

         Without making excuses, it is not hard to understand how Lawerence got to this point in
his life. He grew up without a father active in his life, in a neighborhood sadly beset with poverty.
gangs and violence. He began experiencing medical problems including early-onset glaucoma
(w-hich caused Lawerence's father to go blind at an earlv" age) which caused him to visit doctors
                                      ~                     ~


regularly and wear thick glasses. He was an adolesccnL small at 5'4'', wearing funny-looking
glasses, in need of services not readily available to him, in a neighborhood which put demands
on an adolescent boy ,vho found it difficult to navigate. His mother's letter lays this out very
thoughtfully.

        Lawerence's guidelines range is the 60-month mandatory mininrnm for the offense. The
Probation Office recommends a 60-month sentence. The defense joins in that recommendation.
Lavverence looks forward to serving his sentence in a meaningful way and living a productive
and law-abiding life upon his release. He is very close to his mother and he hopes that her health
will be good enough that he will be able to rejoin her once he is released. Both of them recognize
that moving from where he has lived his entire life is a necessary step in order to achieve those
goals.

       ln closing, Lawerence Newkirk and his mother thank this Court for whatever leniency
you can extend to him. I believe that 60 months is a sentence that is sufficient. but not greater
than necessary to achieve the goals of sentencing. 1 thank the Court in advance for your attention
and courtesy.

                                                      Very truly yours,



                                                      Susan V. Tipograph

encs
cc: AUSA ·s Jacob Warren/ Allison Nichols
    (by email)
         Case 1:18-cr-00699-CM Document 20 Filed 07/02/19 Page 3 of 6



To Whom It May Concern,



          How are you doing? I hope all is well and that you received this letter in the best of
health and strength possible in all aspects. My name is Lawerence Newkirk and I am currently
incarcerated in MDC Brooklyn. I am 26 years old and l took a plea for 60 months on September
28 th • 2018. The charge I took a plea for was possession of a firearm in a drug trafficking charge
with intent to distribute drugs. I take full responsibility for my actions and I am truly sorry for
what I did. Despite my charges I am not a bad guy I just made the wrong decisions in my life. I
grew up in a tough neighborhood in the Bronx around the wrong influences. Growing up being
the last chi le!of my mother it's just been me and her for as long as I could remember. I never
had any father figures in my life or anybody to teach me how to truly be a man. Everything I've
ever learned in life was either from my ''friends'' and/or being in the streets.

        A lot of these "teachings" led me to multiple arrests including this one as we speak.
During my last conviction in which I served 42 months for Criminal Possession of a firearm in
the 2nd Degree I achieved my GED along with a couple of trades. Upon my release ai completed
a program called Justice Corps in which I obtained my OSHA 10 in construction and in
maintenance. Also through that program I got a job doing laundry for Montefiore.
Unfortunately I had to quit due to the fact the laundry detergent along with the filth of various
things that I had to deal with on certain clays caused me to break out and messed with my
eczema.

        Even though I felt I was doing well in society and (last line of scan was cut of1) in which
I had since a age as early as 12 probably even younger. Due to the fact I was on Supervision
Release (Parole) at the time my addiction has led me to outpatient programs such as Samaritan -
Day Top Village and inpatient state program such as Edgecombe Correctional Facility. But my
marijuana addiction wasn't the only reason for that. In 2018 I smoked crack cocaine for the first
time. It was introduced to me by a girlfriend at the time in which she mixed it with marijuana.
        Being that I liked the feeling and the effects I continued to smoke it with my marijuana
which lead me to doing these drug programs and I realized I staried getting in minor trouble with
the law again. Like I said I've never had anybody or any male figures to tell me right from
wrong except my mother which I hid my new addiction from. Since my realization of my minor
run ins with the law and my weight loss at the time I ended up quitting in 2017. Like I said for
as long as I could remember it's just been me and my mother. At a young age I witnessed my
mother have a blood clot in her lung which resulted in her being hospitalized and have to get
surgery.

         It also resulted to her losing her job as a daycare worker. But despite her going through
that she always made sure she was there for me as I was there for her. She tried her best to be
the PT A President in every school I went to from Junior Hight School until High School until my
incarceration where I served the 42 months. She's always been my biggest support system. I
fell like I let her down with this incarceration and I feel like we equally worry about each other.
         Case 1:18-cr-00699-CM Document 20 Filed 07/02/19 Page 4 of 6



        I've watched her health worsen over the years. She's done had 2 hip replacements and
walks with a walker. Before this incarceration I was (last line cut off from scan) becoming her
home health aid which she needs 3 days out the week. l was also the go to person while I was
home who did the things she was unable to do such as food shopping. pay bills, go to the bank,
go to appointments with her, etc. I am stilly trying to become her main caretaker and provider
upon my release. I also hope to obtain more skills and trades to better myself as a person and
aside from that I hope to be a mentor/counselor for the troubled youth.
        I would like to be that person I was looking for as a youth to the kids and youth of this
day and age so they won't make the same mistakes I've made in life. I use my time while I'm in
here to elaborate the changes I want to make in life to prevent myself from coming back to
places like this and maintain a positive life when I get back in society. My mother is 86 years
old so I need to get myself together and get back home to her and stay home with her because
she needs me more than ever. I need to protect her without having a gun and be there for her.
during my time in here she witnessed my best friend get shot right in front of her.

       The plan I have for her and myself is to eventually move far away from the violent
neighborhood I grew up in. I hope after reading this you know that my intentions was right but
my actions was wrong.
                                                                   Thank you,



                                                                   Lawerence Newkirk
        Case 1:18-cr-00699-CM Document 20 Filed 07/02/19 Page 5 of 6



March 3, 2019


Esie Baker

Brcnx. New York

Dear Your Majesty,

It is a genuine pleasure and honor for me to provide this character reference for my son Mr.
Lawerence Newkirk.

I have obviously known Lawerence for his entire life, and through my familial connection might
make me slightly biased. However, I strongly believe that I am a good judge of character to be
considered on his behalf.

Lawerence is a good person, who comes from a slightly broken family. That being having been
raised by a single parent. And like'.Wr~ Lawerence experienced the good, the bad. Some
joys and some sorrows in life. But, nonetheless he is a decent person at the core.

At the young age of Five, Lawerence was diagnosed with ADHD, and has always had a problem
with his eyesight that caused him to wear bifocals with a patch over one of his eyes.

Academically, Lawerence is a very bright Man. Despite of.His disability, he attended regular Ed
schools, and scored high in all of his subjects. However, due to him wearing bifocals, he was
often bullied and picked on by his classmates. Often he came home with his glasses broke, and
nose bleeds. He struggled tremendously through his adolescences. Lawerence tried hard to find
ways to be accepted and prevent from being bullied. He did things like giving away his lunch
money, and at times attempted to be a "class clown." We attended family counseling but that
didn't help. Eventually Lawerence gave up and dropped out of school. My only regret is not
finding more special services to help him better channel his issues.

After many years of longing for a relationship with his father, Lawerence finally had the
opportunity to build a bond that he so longed for. However, life got in the way and sadly
enough, his fathers health got bad, and he lost his eyesight. Channeling in anger, Lawerence
made a few bad choices that led him to do jail time. Fortunately, while in jail, Lawerence studied
hard and obtained his GED. That made me so proud! After coming home from jail, Lawerence
inspired many of his friends to get their GED, he took the time to tutor them in the areas they
needed the most help with. Lawerence also tutored after school at the Children's Aid Society.

I know Lawerence to be dependable, responsible and courteous. He did kind gestures like
helping a few elderly women in the community upstairs with their groceries. Often made trips to
and from the neighborhood Deli for them. Lawerence was also a huge help in the household.
My two older children are grown and have their own responsibilities. But with my health
deteriorating, Lawerence prepared meals, ran errands, attended doctors appointments with me.
Yes, I have an aid who provides services. However, I need help more than eight hours a day.
          Case 1:18-cr-00699-CM Document 20 Filed 07/02/19 Page 6 of 6



Lawerence cared for me after all of my surgeries. Never missed a day when I was in a nursing
home recovering, and made sure I was well cared for. Moreover, Lawerence is very involved
when it comes to family. He took his little cousins to school every morning, and often picked
them up from school in the afternoon. In addition to our family, Lawerence is a useful
upstanding member of the community. While it is unfortunate that he has made some bad
decisions, thus resulting in this case. I was very surprised to hear of his misconduct. However, I
believe that as we move forward, I am confident that Lawerence will emerge to be a better
person.

It is my sincere hope that this letter will be taken into consideration at the time of sentencing.

Sincerely.

Essie Baker
